Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10/18/2021 with a priority date of 08/03/2012.
Claims 8-14 are currently pending and have been examined. Claims 1-7 and 15-20 are cancelled.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Claims 8-14 do fall within at least one of the four categories of patent eligible subject matter. Claims 8-14 are directed to a method/process that recites a series of steps. Thus, each of claims 8-14 are directed to a statutory category of invention under Step 1 (for more information see: https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility). However, even if the claims are directed to a statutory category, they must still avoid the judicial exceptions to be eligible. Accordingly, the claims will be further analyzed further in view of the 2019 PEG.
The Step 2A
Prong 1: The claimed invention includes abstract concepts that provides a parent virtual coupon, a first sequence of virtual coupons and a second sequence of virtual coupons where both sequences are associated with a single parent coupon and the user selects between the sequences. Using the language of independent claims to illustrate, the limitations offer a virtual coupon repositories associating customers of a retail enterprise with purchase histories and coupons such that the coupons are redeemable against matching items purchased from the retailer. The steps select coupon sequences based on the purchase history, activate coupons for redemption, display for selection a parent coupon and each of a first and second sequence of coupons. A selection is received, the sequence that is not selected is removed the customer’s repository and the sequence that is selected is activated for redemption. Thereafter coupons in the selected sequence are activated after redemption of a preceding virtual coupon in the sequence. Dependent claims select sequences based on information about the customer, display the active and redeemable coupon in the sequence, display inactive and not redeemable coupons, and delete coupons in the sequence.
These concepts fall under Certain Methods of Organizing Human Activity and depending on the event the estimate include fundaments economic principles or practices, commercial or legal interactions or managing personal behavior or relationships or interaction between people. Such concepts have been considered ineligible by the Courts. See 2019 Revised Patent Subject Matter Eligibility Guidance (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and MPEP 2106.04(a)(2).
Under Prong 1, The Patent Trial and Appeal Board analyzed similar claims and reach the following conclusion. “These limitations, under their broadest reasonable interpretation, recite a commercial interaction of providing virtual coupons to a customer for redemption at a retail enterprise—which is a certain method of organizing human activity under the Guidance. Guidance at 52 (identifying certain methods of organizing human activity as including “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations”)). These limitations, although detailed and specific in scope, each encompass operations which carry out commercial interaction— namely, a process of providing virtual coupons to customers for redemption.” Page 8 of Patent Board Decision for parent application 13/957,630 date 9/25/2019.
Prong 2: An "additional element" is an element that is recited in the claim in addition to (beyond) the judicial exception. Integration requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The "methods of organizing human activity" judicial exception is not integrated into a practical application. 
In view of the claims and specification, there is some use of a computer, processor, and network. The computerized elements recited in the claims and described in the specification are at a high level of generality which at best amounts to mere instructions to implement an abstract idea on a generic computer, or merely using a generic computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). 
Clearly, the recitation of a database associated with retail enterprises, having repositories that store associates between coupons, customers and products, that is communicatively coupled to a server and a plurality of point of sale systems is intended to be implemented using known, existing, and generic hardware. The combination of additional elements simply limits the use of 
Under Prong 2, The Patent Trial and Appeal Board analyzed similar claims and reach the following conclusion. “Appellant’s claim 1 recites various computer hardware and software limitations. These include (1) “a database,” (2) “a plurality of virtual coupon repositories,” and (3) “a plurality of point-of-sale systems,” (4) “a server,” (5) and “a virtual coupon module.” We do not find these computer-hardware and software limitations sufficient to integrate the judicial exception into a practical application. These computer components are included in the claim as “tool[s] to perform an abstract idea.” MPEP § 2106.05(f). As such, we do not find the computer hardware limitations are sufficient to integrate the judicial exception into a practical application.” Page 8 of Patent Board Decision for parent application 13/957,630 date 9/25/2019. 
The ordered combination of these limitation and use of identifiers does not improve computer capabilities and invokes computers merely as a tool because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). As such the claimed “storing…via a corresponding customer 
Under Step 2B: The claims do not include any additional elements that are sufficient to amount to significantly more than the abstract idea judicial exception. As discussed above with respect to integration of the abstract idea into a practical application in Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computers being used as a tool to execute an abstract idea and, therefore, does not amount to significantly more than the abstract idea. Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept. Examiner respectfully asserts that the claims as a whole do not offer an improvement to this technical field. The claims recite generic computer components that are performing functions at a high level of generality, which results in claims that merely utilize technology from these technical fields as tools to implement abstract ideas in the general field of attempting to accurately estimate causal effects for related events in a marketplace. 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. See Alice Corp. v. CLS Bank International, 573 Alice were receiving and sending information over networks connecting the intermediary to the other institutions involved, and the Court found the claimed role of the computers insufficient." See Buysafe, Inc. v. Google, Inc., 765 F.3D 1350 (2014). See also MPEP 2106.04(a)(2). 
Under Step 2B, The Patent Trial and Appeal Board analyzed similar claims and reach the following conclusion. “As we noted above, the additional limitations in the claims—those that do not recite an abstract idea—are the computer hardware and software limitations. In the Background, Appellant’s Specification acknowledges that a “retail outlet may include any number of point-of-sale systems via which customers purchase items.” Spec. 12. The Background section further acknowledges that “[rjetailers may further offer virtual coupons to customers, and such virtual coupons may be stored in a database and accessed by customers via a virtual customer coupon service to automatically redeem the virtual coupons.” Id. 13. Thus, the Specification provides evidence that these computer hardware and software limitations were well understood, routine, and conventional.” Page 8 of Patent Board Decision for parent application 13/957,630 date 9/25/2019. See also, “We also do not find persuasive Appellant’s argument that the “automatic redemption” features in the claims take the claims out of the abstract realm. To the contrary, Appellant’s Specification acknowledges that automatic redemption of virtual coupons was conventional (see Spec. 3). Moreover, similar to the claims found impermissibly abstract in Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016), Appellant’s claims “do not claim a particular way of programming or designing the software” to perform automatic redemption, “but instead merely claim the resulting systems.” Id. at 1241.” Page 13 of Patent Board Decision for parent application 13/957,630 date 9/25/2019.

Further, The claims already require that the coupon is selected based on a purchase history stored in a database that is associated in the database with a customer, and that the coupons are redeemable against items purchased by that customer. The recitation of a customer identifier amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). Limiting a database to include an association between the customer and the coupon is merely selecting a particular data source or type of data to be manipulated and is analogous to limiting to a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; The applicant has merely claimed facilitating a business relationship by maintaining a database of coupon information and user identification information, associating these pieces of information to create a sequence of coupons, and displaying the parent coupon to the user." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). 859 F.3d at 1054, 123 USPQ2d at 1108.
Further, even if “the techniques claimed are ‘ground-breaking, innovative, or even brilliant,’ . . . that is not enough for eligibility.” See, e.g., SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (quoting Ass’n for Molecular Pathology v. Myriad Genetics, 

Reason for Overcoming the Art of Record
The art of recorded discloses: (1) Databases that store virtual coupons that are redeemable against matching purchases by customers, (2) storing information about items previously purchased by customers, (3) plurality of point-of-sale systems, (4) computing systems associated with retailers that are communicatively coupled to databases and point-of-sale systems, (5) selecting coupons based on purchase histories, (6) storing coupons, (7) activating coupons for redemption at a point-of-sale, (8) displaying coupons, (9) customers selecting coupons, and (10) even sequentially (i.e. progressively) activating coupons.
The concept that overcomes the art of record is a parent virtual coupon, a first sequence of virtual coupons and a second sequence of virtual coupons where both sequences are associated with a single parent coupon and the user selects between the sequences, such that “the coupons displayed to the user for selection is a parent virtual coupon and at least one of the virtual coupons in each of the first and second sequences of virtual coupons in the one of the plurality of virtual coupon repositories”. Which additionally causes the other sequence (not selected) to be removed from repository associated with the customer.   

Prior Art
The prosecution history of application number 13/957,630 includes Non-Final office action dated 12/30/2016 that applies a combination of Ziegler, Hsu  and Debow to the applicant's inventive concept. 
Ziegler EP0971302: Ziegler discloses progressive coupon schemes, which is interpreted as a sequence of coupons. A retailer can define any number of schemes, and Zeigler at [0032] discloses that the progressive coupon deal contains information that provides the holder of the coupon with knowledge about the value of the future coupons in the progressive scheme to entice the customer to use the coupons. The first coupon in the scheme can be considered a parent coupon, which means there is a first sequence of child coupons, but Zeigler does not discloses a second sequence of coupons that is also associated with that parent. At best Zeigler would allow a user to select between different progressive coupons, but the coupons displayed to the user for selection is not a single parent virtual coupon and at least one of the virtual coupons in each of the first and second sequences of virtual coupons in the one of the plurality of virtual coupon repositories. 
HSU 2011/0029368: Discloses creating, selecting and redeeming electronic coupons. Hsu provides a detailed and comprehensive description of electronic coupons in the context of retailers, website and point-of-sales. Hsu discloses performing these tasks for coupons, but not that a user selects between two different sequences that are both associated with the same parent. 
Debow 2010/0049589: Debow discloses offers associated with transactional cards where offers that are not selected by the user are removed.
Brice  2004/0078213: Brice discloses an example of bundle packages of individual items where a user is offered a choice between different price points for packages of items, such as flights, car rentals and hotels. See Figures 4-8. This teaching is  
Barnet 2014/0244383: Barnett stems from a series of patent applications dating back to 1/5/2001. The concept in Barnet is a webpage were a user can select between packages of coupons for downloading and redeeming. Barnet at [0084] discloses a user known to own a dog will receive a certain package comprising dog food coupons and that users who select, print and redeem dog food coupons of Brand X will get coupons issued by Brand Y, or will get only low value coupons since they are already dog food coupon. Barnet at [0085] also discloses user 1 may be mapped to coupon data packages 2 and 3; user no. 2 to packages 3 and 6, etc. However, the coupons in the example packages are not described as sequential or progressive.
Blosser  2012/0226542: Blosser discloses an interface where a customer can choose between different coupon packs, which are contained in coupon books. However, the packs are not describes as sequential or progressive.
Boyd  2013/0304526: Boyd applies a similar concept of bundling travel related offers.  Figure 8 illustrates the concept of a user selecting a flight (i.e. parent offer) then being provided discounts on additional travel related service. 
Deshpande 2015/0120421: Deshpande disclose a user selecting between any number of mutually exclusive coupons. See Figure 2-4.
Main  2008/0077488: Main discloses a user selectively building a multiple offer coupon having a single barcode associated with several coupon offers for different products.
Off 4,910,672: Off discloses providing another coupon deal that is linked to a redeemed coupon deal.
Kurata 2012/0101889: Kurata discloses adapting a series coupons to a customer purchase cycle. 
Crapo US 2004/0064371: discloses a conventional login process using a member identifier.
Kumaraswamy US 2013/0263237: discloses a conventional system where users need to register with the service providers to create their individual accounts that include attributes such as user identifications (ID) and passwords.
Fajkowski US 5,905, 246 AND US 6,932,270: discloses altering the value of existing coupons in order to create "series coupons". Series coupons will comprise a set of at least two-coupons where the later coupons will increase in value as the earlier coupons are redeemed in a given sequence. FIG. 17 represents graphically how the present invention will carry out the series coupon system. This reference disclose a coupon card with a series of 1-5 where if 2 and 3 have not been redeemed then 2 and 3 are replace with 4 and 5 having a higher value. 
Deshpande US 2015/0294369: discloses a user selecting between two coupons and being give further selection options based on the first coupon that is selected in the context of learning customer preferences.

Response to Arguments
The applicant’s arguments filed on 10/18/2021 are not persuasive.
Regarding the rejection under 35 USC 101: 
via corresponding customer identifier” and “via which the customer has accessed the virtual coupon repository using the corresponding identifier to display the parent virtual coupon”. The applicant’s specification at [0067] explicitly states “The main server 102 is configured in a conventional manner to provide such access to virtual customer coupon repositories based on Customer ID.” Therefore, there it conventional to store and provide access to coupons based on a customer ID.
The applicant’s specification at [0066] also broadly discloses “the customer account data 402 includes unique customer identification information associated with each such customer account, examples of which may be or include any one or more of a personal identification number (PIN), alphanumeric code, password, user name or code or other identification data that is unique to each customer.” The prior claims were already storing the sequence of virtual coupon that the virtual coupons were only redeemable by that customer, and displaying the parent virtual coupon on a remote computer. All that is added is that the data is stored via a customer identifier, and displayed via the customer identifier. Simply put, the database includes an association between the customer and the coupon, such as the a user name which is an element not associated with any technology beyond that it is being stored in a database. 
Under Prong 2: The ordered combination of these limitation and use of identifiers does not improve computer capabilities and invokes computers merely as a tool because "an improvement to the information stored by a database is not equivalent to an improvement in the database’s functionality," BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1287-88, 127 USPQ2d 1688, 1693-94 (Fed. Cir. 2018). As such the claimed “storing…via a corresponding customer identifier” and “causing…via which the customer has accessed the virtual coupon repository using the corresponding customer identifier to display” is a data gathering step that is 
Under Step 2B: The claims already require that the coupon is selected based on a purchase history stored in a database that is associated in the database with a customer, and that the coupons are redeemable against items purchased by that customer. The recitation of a customer identifier amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). Limiting a database to include an association between the customer and the coupon is merely selecting a particular data source or type of data to be manipulated and is analogous to limiting to a database index to XML tags, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937; The applicant has merely claimed facilitating a business relationship by maintaining a database of coupon information and user identification information, associating these pieces of information to create a sequence of coupons, and displaying the parent coupon to the user." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 123 USPQ2d 1100 (Fed. Cir. 2017). 859 F.3d at 1054, 123 USPQ2d at 1108.
Further, Examiner disagrees with applicant’s assertion that virtual coupons and/or any other form of advertising are not typically tied to specific customers, and Examiner respectfully asserts that this feature does not define non-routine, unconventional activity that goes beyond generally linking the use of the judicial exception to a particular technical environment. One has to look no further than the Courts reasoning in Affinity Labs v. Amazon (Affinity Labs). 
In Affinity Labs it was held that using information known about a user to target communications, such as providing an advertisement to a user based on known demographics of 
Examiner respectfully asserts that the concept of using a customer’s purchase history in order to provide customers a choice between unique sets of targeted coupons is an abstract idea. The analysis under the Practical Application Test (Step 2A Prong 2) considers the additional elements, which are limitations other than those that describe the abstract idea, then considers the ordered combination of additional elements along with the abstract concept set forth in Step 2A Prong 1 to determine whether the claims are applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The technical environment being claimed is a processor, a remote device and point-of-sale systems. Examiner respectfully asserts that these elements at best amount to a computer coordinating commercial transactions between remote devices and point of sale systems. The claims link the processor to that abstract concepts by using the processor for selecting, storing, activating, causing a display monitor of a remote device to display, receiving from the remote device, removing, activating and sequentially activating at point-of-sale systems. Examiner 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references were added to the list of prior art and the notice of references.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NETZLOFF whose telephone number is (571)270-3109 and fax number is (571) 270-4109. The examiner can normally be reached on M-F 7:30-5:00 EST or eric.netzloff@uspto.gov., If attempts to reach the examiner by telephone are unsuccessful 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC R NETZLOFF/            Primary Examiner, Art Unit 3688